Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This application is a divisional reissue application of 16/791562 and a reissue of U.S. Patent No. 9,931,660.

Status of Claims
	Patent claims 1-22 have been canceled.
Claims 23-42 are new and pending.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The error statement in the declaration does not point out an error in an original claim.  As set forth in MPEP 1414 II, in identifying the error a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid, must be identified.  
	The error statement filed 25 February 2022 notes that claim 1 is broadened and identifies language in claim 23 that differs from claim 1, but does not identify “a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
Claims 23-42 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 40 recites a “gap between the cap and the escutcheon.”  However, claim 23 from which it depends already recites that the cap is “radially spaced inward relative to the first surface of the escutcheon so as [sic] expose the first surface of the escutcheon.”  Thus, it is clear that claim 23 already requires an annular gap between the cap and the escutcheon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 23 is objected to because of the following informalities: In line 14 of the claims the phrase “so as expose” should be corrected to read –so as to expose--.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12b and 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 23-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the rejection under 35 U.S.C. 251 was overcome.
The following is a statement of reasons for the indication of allowable subject
matter: While Tonomura (JP 2001161852) teaches a removable cap 10 for protecting the thermal trigger during a step of coating a sprinkler assembly, the reference does not teach or suggest an escutcheon spaced inwardly therefrom such that the first surface of the escutcheon is exposed. Kikuchi (US 5,447,338) and Tsuji (US 6,044,912) both teach an escutcheon for use with a sprinkler assembly but do not disclose a cap and thus, fail to teach or suggest a motivation for spacing a cap inwardly relative to the escutcheon such that the first surface of the escutcheon is exposed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to
timely apprise the Office of any prior or concurrent proceeding in which Patent No.
9,931,660 is or was involved. These proceedings would include any trial at the Patent
Trial and Appeal Board, interferences, reissues, reexaminations, supplemental
examinations, and litigation.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to
timely apprise the Office of any information which is material to patentability of the
claims under consideration in this reissue application. These obligations rest with each
individual associated with the filing and prosecution of this application for reissue. See
also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571)272-1275. The examiner can normally be reached on Mon-Thurs, 6:30a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Jean Witz can be reached on 571-272-0927 or Tim Speer can be reached
on 313-446-4825. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:

/CARLOS N LOPEZ/Patent Reexamination Specialist, Art Unit 3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialist, Art Unit 3991